Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/02/2021 has been entered.
The following is a Non-Final office action on the merits in response to the communication received on 3/02/2021. 

Claim status:
Amended claims: 1, and 19.
Canceled claim: 6, and 12-18.
Pending claims: 1-5, 7-11 and 19--20.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-11 and 19--20.are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.   

  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    Examples of abstract ideas include mental processes; certain methods of organizing human activities; and mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. ____ (2014).

Analysis has been updated based on the new 2019 Patent Eligibility Guidance (2019 PEG).

 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 1 (exemplary) recites a series of steps for processing an image of a transaction receipt.
[Step-2A] The claim 1 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 1 recites the limitations of 
 obtaining an image associated with a transaction receipt for a transaction; 
identifying from the image a transaction identifier and a transaction total; 
determining whether the transaction total is to be adjusted based on a handwritten amount recognized in the image by processing a specialized Optical Character Recognition (OCR) that makes an assumption as to a location of a decimal point to identify a tip amount from the handwritten amount in order to revise the transaction total by the tip amount using the transaction total and an expected percentage for the tip amount and numerical digits in the handwritten amount, wherein when the handwritten amount includes no separator character at all in the numerical digits; and 
completing the transaction with the handwritten amount added to the transaction total through interaction with an transaction interface associated with an electronic payment system (EPS) based on the transaction identifier.
processing an image of a transaction receipt.
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting a transaction interface and an electronic payment system nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using a processor of a cloud-based server to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 

As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea. Therefore, the claim is not patent eligible.
The analysis above applies to all statutory categories of invention including claim 19.  Furthermore, the dependent claims 2-5, 7-11, and 20 do not resolve the issues raised in the independent claims. Claims 2-5, 7-11, and 20 are directed towards using a barcode or QR and decimal point with a currency amount. Accordingly, claims 1-5, 7-11, and 19-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Alice Corporation Ply. Ltd. v. CLS Bank International, et al. in a unanimous decision, the Supreme Court held that the patent claims in Alice Corporation Pty. Ltd. v. CLS Bank International, el al. ("Alice Corp. ") are not patent-eligible under 35 U.S.C. § 101. 



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:  
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.
3.  Resolving the level of ordinary skill in the pertinent art. 
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-5, 7-11, and 19-20 are rejected under 35 U.S.C. 103 (a) as being unpatentable over Pourfallah et al (US 2019/0080325 A1) (hereinafter) “Pour”, in view of Bell et al (US2015/0254628 A1)
Ref claim 1, Pour discloses a method, comprising: providing a processor of a cloud-based server executable instructions from a non-transitory computer-readable storage medium causing the processor to perform processing comprising:
obtaining an image associated with a transaction receipt for a transaction (para [0043] figs. 1B-D; via a user 102 engage a mobile wallet 103 to pay for the purchase at a POS terminal 109 of the merchant…the transition to pay with PSA account… [0049] fig. 1C; via user check out with QR code/user capture an image of the QR code… [0056]; via 
 identifying from the image a transaction identifier and a transaction total (para [0080]; via the RUAP server 220/message 227, e.g. snap bill image etc. …authorization of each currency payment amount…[0110-112], fig.3D; via shopping with a merchant…purchase information…upon OCR scanning of the received bill image/determine restricted use account …[0118]; via user device submit account selection to the RUAP server  to proceed with purchase transaction [implied transaction identifier & total amount]…user device submit the QR code to the RUAP server… [0119], fig. 4A-4C; via snap-receipt restricted-use account reimbursement); and
completing the transaction with the handwritten amount added to the transaction total through interaction with an transaction interface associated with an electronic payment system (EPS) based on the transaction identifier (para [0121]; via the user device and the app provide the interface for the user to provide outputs, such as audio, video, images, tactile feedback, vibration alert [smartphone] and or/ the like… [0121]; via the user reimbursement request input, the user device capture a receipt snapshot of the receipt … [0122-123]; via the snapshot of the captured by a webcam, a digital camera, a scanner automatically send the receipt image to the RUAP server for reimbursement… the user may indicate a reimbursement account…that has been used for the transaction as a default reimbursement account [implied transaction completed]).  
Pour does not explicitly disclose the step of determining whether the transaction total is to be adjusted based on a handwritten amount recognized in the image by processing a specialized Optical Character Recognition (OCR) that makes an assumption as to a location of a decimal point to identify a tip amount from the handwritten amount in order to revise the transaction total by the tip amount using the transaction total and an expected percentage for the tip amount and numerical digits in the handwritten amount, wherein when the handwritten amount includes no separator character at all in the numerical digits.
However, Bell being in the same field of invention discloses the step of determining whether the transaction total is to be adjusted based on a handwritten amount recognized in the image by processing a specialized Optical Character Recognition (OCR) that makes an assumption as to a location of a decimal point to identify a tip amount from the handwritten amount in order to revise the transaction total by the tip amount using the transaction total and an expected percentage for the tip amount and numerical digits in the handwritten amount, wherein when the handwritten amount includes no separator character at all in the numerical digits (para [0015],figs. 1-2; via process of tip calculation/a customer in a restaurant wishes to tip during a transaction/needs to specify [e.g., by writing] an amount of money to give as tip on a printed receipts [implied image of receipts] …fractions or decimals or in a hurry, make mistakes…adversely affects the waiter’s income…the merchant to decipher all kinds of customer handwriting on printed receipts/may be illegible/enter the recognized/misrecognize amount on the receipt into merchant’s POS system…[0016]; via efficient tipping by “quick legend” or Tip section…Figs. 1A and 1B as a physical printed  or electronic digital receipt…customer mobile device/application/quick legend sections 302/304 can select multiple options for tip amounts…round number or tipped an exact 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the features mentioned by Pour to include the disclosures as taught by Bell to facilitate image receipt with tip adjusted total amounts).  
Ref claim 2, Pour discloses the method of claim 1 further comprising, iterating back to the obtaining for a plurality of images associated with a plurality of transactions (para [0118]; via user device submit account selection to the RUAP server  to proceed with purchase transaction [implied transaction identifier & total amount]…user device submit the QR code to the RUAP server… [0119], fig. 4A-4C; via snap-receipt restricted-use account reimbursement). 
Ref claim 3, Pour discloses the method of claim 1, wherein obtaining further includes obtaining the image from a mobile application that executes on a mobile device (para [0121]; via the user device and the app provide the interface for the user to 
Ref claim 4, Pour discloses the method of claim 1, wherein identifying further includes identifying the transaction identifier from a barcode or Quick Response (QR) represented within the image (para [0117-118]; via the QR pay code to the client).
Ref claim 5, Pour discloses the method of claim 1, wherein determining further includes performing specialized optical character recognition on the image based on the handwritten amount being restricted to a currency amount for a currency (para  [0080]; via the RUAP server 220/message 227 e.g. snap bill image etc. …authorization of each currency payment amount… [0110-112], fig.3D; via shopping with a merchant…purchase information…upon OCR scanning of the received bill image/determine restricted use account).
Claim 6 (Canceled).
Ref claim 7, Pour discloses the method of claim 1, wherein determining further includes flagging the transaction identifier and the image when the handwritten amount exceeds a predefined percentage of the transaction total (para [0075-80]; via the user   may check in with RUAP server 220 with bill information …the user’s electronic wallet on a mobile device …identifying user’s GPS coordinates for user location…payment amount). 
Ref claim 8, Pour discloses the method of claim 1, wherein determining further includes flagging the transaction identifier and the image when a presence of the handwritten amount is detected within the image but is unable to be recognized as a specific numerical value (para [0075-80]; via the user   may check in with RUAP server 
Ref claims 9-10, Pour discloses the method of claim 1, wherein completing further includes batching the handwritten amount, the transaction identifier, and the image for batch processing with the transaction interface, and  wherein batching further includes maintaining exception images associated with other transactions that were unable to be included with the batch processing  (para  [0080]; via the RUAP server 220/message 227 e.g. snap bill image etc. … authorization of each currency payment amount… [0110-112], fig.3D; via shopping with a merchant…purchase information…upon OCR scanning of the received bill image/determine restricted use account). 
Ref claim 11, Pour discloses the method of claim 1, wherein completing further includes process an Application Programming Interface (API) for automated interaction with the transaction interface to complete the transaction (para [0121]; via the user device and the app provide the interface for the user to provide outputs, such as audio, video, images, tactile feedback, vibration alert [smartphone] and or/ the like… [0122]; via the user reimbursement request input, the user device capture a receipt snapshot of the receipt).
Claims 12-18 (Canceled).
Claim 19 recites similar limitations to claim 1 and thus rejected using the same art and rationale in the rejection of claim 1 as set forth above.
Ref claim 20, Pour discloses the system of claim 19, wherein the transaction completion manager is further configured to perform processing to: maintain exception images from received transaction receipt images for which the transaction completion .

Response to Arguments

Applicant's arguments filed on 7/02/2020 have been fully considered but they are not persuasive. Response to Applicant’s arguments with respect to the 35 USC 103 rejection is addressed in the above rejection. 
Applicant's arguments with respect to 35 USC § 101 directed to non-statutory subject matter been fully considered but they are not persuasive.
Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above again based on the latest Patent Eligibility Guidance (2019-PEG).
Claims 1-5, 7-11 and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. The rejection of the previous action was a direct result of the Supreme Court’s decision in Alice Corp. Pty. Ltd v. CLS Bank I’ntl. 573 U.S. ___ (2014).  Under Alice. The 35 U.S.C. 101 rejection as analyzed by Examiner is consistent with the Mayo framework. 

The proposed amendments do not overcome the 35 U.S.C. 101 rejection. Applicant amendment to the claims is addressed above.  The concept is still directed to processing an image of a transaction receipt which does not make it less abstract. The newly added claim limitations even when limited to a particular context does not change its character as information or data and therefore, remains within the realm of the abstract idea. The same updated analysis based on the new 2019 Patent Eligibility Guidance (2019 PEG) applies to the newly added claimed limitations as discussed in the previous office action rejection. 
  
Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Marcus (US 2016/0104189 A1) discloses in –Aisle Competitive Offer Push system and method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@uspto.gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

          
/HANI M KAZIMI/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        
      /HATEM M ALI/
Examiner, Art Unit 3691